Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
26, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed April 26, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00309-CV
____________
 
IN RE BERNARD WASHINGTON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On  
April 16, 2007, relator Bernard Washington filed a petition for
writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator requests that we compel the Honorable Belinda Joy Hill, presiding judge
of the 280th District Court, Harris County, Texas, to produce to relator
certain documents from relator=s conviction and sentencing in that court in 2004. 
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
 
PER CURIAM




 
Petition Denied and Memorandum
Opinion filed April 26, 2007.
Panel consists of Chief Justice
Hedges and Justices Hudson and Guzman.